    Case 4:19-cv-01436-MWB-LT Document 48 Filed 08/26/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT WILLIAMS,                                   No. 4:19-CV-01436

            Plaintiff,                             (Chief Judge Brann)

      v.

J. WETZEL, et al.,

           Defendants.

                                    ORDER

                               AUGUST 26, 2021

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

     1.    Defendants’ motions to dismiss (Docs. 40, 41) are GRANTED.

     2.    Plaintiff’s amended complaint (Doc. 39) is DISMISSED WITH

           PREJUDICE.

     3.    The Clerk of Court is directed to close this case.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            Chief United States District Judge
